--------------------------------------------------------------------------------


Exhibit 10.37












 






McMoRAN EXPLORATION CO.




SUPPLEMENTAL EXECUTIVE CAPITAL
ACCUMULATION PLAN






 







 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
   
ARTICLE I -- DEFINITIONS
2
   
1.00  Account or Accounts
2
1.01  Compensation
2
1.02  Beneficiary
2
1.03  Board of Directors
2
1.04  Cash or Property Dividends
2
1.05  Committee
3
1.06  Company
3
1.07  Company Recognized Service
3
1.08  Contributions
3
1.09  Core Company
3
1.10  Distribution Date
3
1.11  Employee
4
1.12  FSC-SECAP
4
1.13  FTX-SECAP
4
1.14  Internal Revenue Code or Code
4
1.15  MMR-ECAP
4
1.16  Participant
4
1.17  Participating Company
4
1.18  Participating Affiliate
4
1.19  Plan
4
1.20  Retirement
4
1.21  Shares
4
1.22  Transferred Employees
4
1.23  Value Determination Date
5
   
ARTICLE II -- ELIGIBILITY
6
   
2.00  Eligible Employee
6
2.01  Conditions of Eligibility for Basic Credit and Company Savings Credit
6
2.02  Conditions of Eligibility for DC Adjustment Contributions Credit
6
2.03  Automatic Eligibility for MMR-SECAP Enhanced Company Contributions Credit
6
2.04  Automatic Eligibility for Excess Section 415 Amounts
6
2.05  Automatic Eligibility for Excess Section 401(a)(4) Amounts
6
2.06  Automatic Eligibility for Transfer Credits
7
   
ARTICLE III – MMR-SECAP BASIC CREDITS
8
   
3.00  Amount of MMR-SECAP Basic Credits
8
3.01  Changes in the Amount of MMR-SECAP Basic Credit or the Participant's
Compensation
8
3.02  MMR-SECAP Basic Credit Account
9
   
ARTICLE IV -- MMR-SECAP COMPANY SAVINGS CREDITS
10
   
4.00  MMR-SECAP Company Savings Credit
10

 
 
i

--------------------------------------------------------------------------------


 
4.01  MMR-SECAP Enhanced Company Contribution Credits and
 
 MMR-SECAP DC Adjustment Contribution Credits
10
4.02  Recordation of Shares
12
4.03  Transfer Credits
12
   
ARTICLE V – VALUATION OF A PARTICIPANT’S INTEREST IN A FUND
13
   
5.00  Annual Statements
13
5.01  Valuation
13
   
ARTICLE VI – PAYMENTS
14
   
6.00  Withdrawals Upon Termination of Employment
14
6.01  Form of Payments
14
6.02  Loans Prohibited
14
6.03  Responsible Party 14
14
6.04  Certain Transfer Credits
14
6.05  Annuity Payments
14
6.06  No Deferral Option for Certain Benefits
15
6.07  No Duplication of Benefits
15
   
ARTICLE VII – VESTING AND FORFEITURES
16
   
7.00  Vesting and Forfeitures
16
7.01  Restoration of Forfeitures
16
7.02  Vesting of Transfer Accounts and Annuity Benefits
16
   
ARTICLE VIII – ADMINISTRATION
17
   
8.00  Committee
17
8.01  Notices, Statements, Etc.
17
8.02  Indemnification
17
8.03  Bookkeeping Accounts
17
8.04  Determination of Eligibility
17
   
ARTICLE IX – GENERAL PROVISIONS
18
   
9.00  Beneficiaries in the Event of Death
18
9.01  Participant’s Rights
18
9.02  Change or Discontinuance
18
9.03  Construction and Interpretation
19
9.04  Non-Assignability
19
9.05  Offset
19
9.06  Nature of Plan
19


 
ii

--------------------------------------------------------------------------------

 

MCMORAN EXPLORATION CO.
SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN




THIS restatement of the SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN (the
"Plan") is made at New Orleans, Louisiana, by McMoRan Exploration Co., a
Delaware corporation, and any of its subsidiaries or affiliates which adopt this
Plan (collectively, referred to as "Company").  The Plan was originally adopted
by Freeport-McMoRan Inc. on April 1, 1987 and later adopted by Freeport-McMoRan
Sulphur Inc. on December 22, 1997 for the benefit of each company's employees
and the subsidiaries or affiliates that adopted this Plan.


On November 17, 1998, Freeport-McMoRan Sulphur Inc. was merged into a
wholly-owned subsidiary of McMoRan Exploration Co. and the Plan was adopted by
McMoRan Exploration Co. for the benefit of its employees and its subsidiaries or
affiliates that adopted this Plan.


W I T N E S S E T H   T H A T:


WHEREAS, the Company maintains a plan known as the McMoRan Exploration Co.
Employee Capital Accumulation Program ("MMR-ECAP") for the benefit of eligible
employees;


WHEREAS, the Company adopted a deferred compensation plan, in addition to the
MMR-ECAP, known as the McMoRan Exploration Co. Supplemental Executive Capital
Accumulation Plan ("MMR-SECAP") for the benefit of selected employees; and


WHEREAS, the MMR-ECAP was amended effective January 1, 2001 and again on January
1, 2002 and the changes to the MMR-ECAP require amendments to this MMR-SECAP in
addition to further clarifications and improvements;


NOW, THEREFORE, the following restated Plan is adopted by the Company, effective
January 1, 2001 with a later effective date of January 1, 2002 applying to
references of Catch-Up Contributions and Code Section 414(v).



 
1

--------------------------------------------------------------------------------

 



ARTICLE I --DEFINITIONS


Unless otherwise required by the context, wherever used herein:


1.00 Account or Accounts
 means the amounts credited for bookkeeping purposes to the Participant
attributable to MMR-SECAP Basic Credits, MMR-SECAP Company Contribution Credits,
MMR-SECAP Enhanced Company Contribution Credits, MMR-SECAP DC Adjustment
Contribution Credits, and Transfer Credits.


1.01 Compensation




(a)  
Basic Compensation means regular salary or wage paid by a Participating Company
to a Participant including amounts which would have been payable to him but for
his or her Basic Contributions made pursuant to Section 3.01 of the MMR-ECAP,
his or her catch-up contributions pursuant to Section 3.09 of the MMR-ECAP, his
deferral pursuant to Section 1.08(a) of this Plan, contributions to Code Section
125 plans, deferrals under a Code Section 132(f)(4) transportation fringe
benefit and regularly scheduled overtime, but excluding other overtime, shift
differentials, living and other allowances, and all bonuses, all as determined
by the Company.  If an Eligible Employee is hired from a Core Company, his Basic
Compensation for the applicable calendar year will include the Basic
Compensation received from the Core Company.



(b)  
Pensionable Compensation shall mean regular salary or wages actually paid by a
Participating Company to a Participant, and which would have been payable to him
or her but for his or her Basic Contributions made pursuant to Section 3.01 of
the MMR-ECAP, his or her catch-up contributions pursuant to Section 3.09 of the
MMR-ECAP, contributions to Code Section 125 Plans during the year and deferrals
under a Code Section 132(f)(4) transportation fringe benefit, plus regularly
scheduled overtime, and fifty percent of all other overtime, shift differential,
and bonuses, excluding contributions to a plan of deferred compensation which
are not included in the Participant’s gross income for the taxable year in which
contributed, completion and sign-on bonuses, overseas premiums, and living and
other allowances.



1.02 Beneficiary
 means the person or entity designated by the Participant on forms furnished by
the Committee to receive benefits under this Plan upon the Participant's death.


1.03 Board of Directors
 means the Board of Directors of the Company.


1.04 Cash or Property Dividends
 means the value of cash or property dividends which would have been declared
and paid quarterly by the Company on the Shares as if such Shares were
 
2

--------------------------------------------------------------------------------


 
actually held by rather than credited to the Participant's MMR-SECAP Company
Savings Credit Account.


1.05 Committee
 means a Committee appointed by the Board of Directors consisting of from one to
three members of the Board or officers of the Company.


1.06 Company
 means McMoRan Exploration Co. ("MMR") and any subsidiary or affiliate that
adopts this Plan.


1.07 Company Recognized Service
 means service by a Participant with the Company that is recognized as service
under the Company's defined contribution plan.


1.08 Contributions.


(a)  
MMR-SECAP Basic Credit means amounts credited to a Participant's account under
the Plan pursuant to Section 3.00 of this Plan.



(b)  
MMR-SECAP Company Savings Credit - means contributions made by the Company on
behalf of a Participant pursuant to Section 4.00 of this Plan.  A Participant
will not be eligible for a MMR-SECAP Company Savings Credit unless such
Participant specifically elects to defer into this Plan pursuant to Section 3.00
of the Plan.



(c)  
MMR-SECAP Enhanced Company Contributions Credit means amounts that would be
contributed to the MMR-ECAP as Enhanced Company Contributions but for the limits
imposed by Code Sections 401(a)(4) and/or 415.



(d)  
MMR-SECAP DC Adjustment Contributions Credit means amounts that would be
contributed to the MMR-ECAP as DC Adjustment Contributions but for the limits
imposed by Code Sections 401(a)(4) and/or 415 and amounts contributed to this
Plan pursuant to Section 4.01 and Appendix A of the Plan.



(e)  
Transfer Credit means benefits transferred from the MMR-EBP, as the result of
the termination of that Plan, other than the annuity benefits described at
Section 6.05.



1.09 Core Company
 means Freeport-McMoRan Inc. and its affiliates (prior to its merger with IMC
Global), McMoRan Oil & Gas Co. and its affiliates, Freeport-McMoRan Copper &
Gold Inc. and its affiliates, and FM Services Company and its affiliates.


1.10 Distribution Date
 means the date Freeport-McMoRan Resource Partners, Limited Partnership ("FRP")
distributed all of the outstanding shares of Company Common Stock and Rights
 
3

--------------------------------------------------------------------------------


 
to the public unitholders of FRP and holders of general partnership interests,
which was December 22, 1997.


1.11 Employee
 means an Employee as defined at Section 1.14 of the MMR-ECAP.


1.12 FSC-SECAP
 means the Freeport-McMoRan Sulphur Inc. Supplemental Executive Capital
Accumulation Plan, effective December 22, 1997.


1.13 FTX-SECAP
 means the Freeport-McMoRan Inc. Supplemental Executive Capital Accumulation
Plan, dated April 1, 1987 and amended from time to time.


1.14 Internal Revenue Code or Code
 means the Internal Revenue Code of 1986, as amended from time to time.


1.15 MMR-ECAP
 means the Employee Capital Accumulation Program maintained by the Company as of
the Distribution Date, as may be amended from time to time.


MMR-EBP
 means the McMoRan Exploration Co. Excess Benefits Plan.


1.16 Participant
 means an Employee or former Employee for whom an Account in the Plan is
maintained.


1.17 Participating Company
 means the Company and each Participating Affiliate.


1.18 Participating Affiliate
 means a Corporation that has been designated by the Chief Executive Officer of
the Company as a Participating Affiliate for the Employees of which the benefits
of the Plan are available.  Unless otherwise provided herein, the Company will
act for and on behalf of each such Participating Affiliate in any matter
pertaining to the Plan. Freeport-McMoRan Sulphur LLC and McMoRan Oil & Gas LLC
each became a Participating Affiliate effective November 17, 1998.


1.19 Plan
 means this McMoRan Exploration Co. Supplemental Executive Capital Accumulation
Plan ("MMR-SECAP") as adopted by a Participating Company for the benefit of
eligible Participants.


1.20 Retirement
 means the date a Participant attains normal retirement age of sixty-five (65).


1.21 Shares
 means the common stock of the Company, including stock held in its treasury or
by any Participating Affiliate.


1.22 Transferred Employees
 means those employees who are participating in the FTX-SECAP and who become
employees of Freeport-McMoRan Sulphur Inc. (“FSC”) on or about the Distribution
Date by mutual agreement between FSC and Freeport-McMoRan Inc.
 
4

--------------------------------------------------------------------------------



 
1.23 Value Determination Date
 means any business date specified by the Company but no less frequently than on
a monthly basis.





 
5

--------------------------------------------------------------------------------

 

ARTICLE II --ELIGIBILITY


2.00 Eligible Employee. An “Eligible Employee” is an Employee who (a) in his
initial year of employment is expected to receive Basic Compensation on an
annualized basis equal to or greater than the Code Section 401(a)(17) dollar
amount for that calendar year, (b) has a salary increase during a calendar year
that causes his or her annualized Basic Compensation to exceed the Code Section
401(a)(17) dollar amount, (c) had annualized Basic Compensation equal to or
greater than the Code Section 401(a)(17) dollar limit in a prior year, (d) was
previously a participant in a Core Company’s nonqualified deferred compensation
plan which is comparable to this Plan as determined by the Committee, or (e)
becomes eligible for certain Credits under this Plan that do not require an
affirmative election.


2.01 Conditions of Eligibility for Basic Credit and Company Savings Credit.  An
Eligible Employee may elect to participate in this Plan beginning on the first
day of the month subsequent to his or her satisfaction of one or more of the
conditions for eligibility contained in Section 2.00 of this Plan, and upon
filing of an application prior to such date.  If an Eligible Employee does not
file an application prior to such date, the Eligible Employee shall again be
eligible to participate as of the first day of January of any year subsequent to
his or her date of hire and completion of one hour of service upon filing of an
application prior to such first day of January.


2.02 Conditions of Eligibility for DC Adjustment Contributions Credit.  An
Employee who as of June 30, 2000 had an account balance under the McMoRan
Exploration Co. Excess Benefit Plan and was actively employed by the Company or
a Core Company may receive a DC Adjustment Contributions Credit and shall be a
Participant in this Plan for purposes of this Section 2.02.  A Participant is
entitled to a DC Adjustment Contributions Credit if the Participant’s employee
number is listed on Appendix A to this Plan.  Eligibility for DC Adjustment
Contributions Credits under this Section 2.02 shall have no bearing on a
Participant’s eligibility for any other Credit provided under this Plan.


2.03 Automatic Eligibility for MMR-SECAP Enhanced Company Contributions
Credit.  As of July 1, 2000, an Employee shall be eligible for MMR-SECAP
Enhanced Company Contributions Credits if his or her Pensionable Compensation
exceeds the Code Section 401(a)(17) dollar amount.


2.04 Automatic Eligibility for Excess Section 415 Amounts.  Any Eligible
Employee who would receive contributions under the MMR-ECAP but for the limits
imposed by Code Section 415 shall automatically become a Participant eligible
for the MMR-SECAP DC Adjustment Contributions Credit and the MMR-SECAP Enhanced
Company Contributions Credit.


2.05 Automatic Eligibility for Excess Section 401(a)(4) Amounts.  Any Eligible
Employee who would receive DC Adjustment Contributions and/or Enhanced Company
Contributions under the MMR-ECAP but for concerns by the Participating Company,
as described in Section 4.01(c) herein, that such contributions will cause the
MMR-ECAP to be discriminatory under Code Section 401(a)(4), shall automatically
become a Participant eligible for the MMR-
 
6

--------------------------------------------------------------------------------


 
SECAP DC Adjustment Contributions Credit and MMR-SECAP Enhanced Company
Contributions Credit.


2.06 Automatic Eligibility for Transfer Credits.


(a)  
A Transfer Credit shall be established effective June 30, 2000, for any
participant in the MMR-EBP who is employed by the Company on June 30, 2000.



(b)  
A Transfer Credit shall be established effective November 30, 2000, for any
participant in the MMR-EBP who does not have a Transfer Credit under Paragraph
(a), and who has not received or commenced receipt of his benefit under said
plan by November 30, 2000.




 
7

--------------------------------------------------------------------------------

 

ARTICLE III --MMR-SECAP BASIC CREDITS


3.00 Amount of MMR-SECAP Basic Credits.


(a)  
Pursuant to Section 2.01, each Eligible Employee may elect to defer in each pay
period for the ensuing calendar year an amount, in increments of at least
one-half of one percent (1/2%), but not to exceed twenty percent (20%), of [(A)
minus (B)] when (A) equals such Employee’s Basic Compensation and (B) equals the
dollar amount established under Code Section 401(a)(17), (the "Elective Deferral
Amount").  Further, the elected percentage must be the same percentage such
Employee has elected to defer into the MMR-ECAP.



(b)  
If an Eligible Employee has elected to defer into this Plan pursuant to Section
3.00(a) above, when amounts contributed to such Employee’s account in the
MMR-ECAP (and Core Company qualified plans if applicable), pursuant to the
Employee’s qualified plan deferral election, reach the dollar limit in effect
for the year under Code Section 402(g) (which amount for 2001 is $10,500 and for
2002 is $11,000) and, if elected by the Eligible Employees, the catch-up
contributions under Code Section 414(v), all deferrals for such Participant in
excess of such limit shall be credited to this Plan in addition to the elective
deferrals pursuant to Section 3.00(a) above.



(c)  
An Employee who is an Eligible Employee, as defined in Section 2.00, but who
will receive Basic Compensation that is less than the Code Section 401(a)(17)
dollar limit in a subsequent year, may nevertheless elect to participate in this
Plan.  Such Participant’s MMR-SECAP Basic Credit shall be equal to the excess,
if any, of the Participant’s Elective Deferral Amount for the calendar year over
the dollar limit in effect for the year under Code Section 402(g) (which amount
for 2001 is $10,500 and for 2002 is $11,000) and, if elected by the Eligible
Employees, the catch-up contributions under Code Section 414(v).  Such
Participant will receive MMR-SECAP Basic Credits only after the Code Section
402(g) limit and, if applicable, Code Section 414(v) has been reached in the
MMR-ECAP and other Core Company qualified plans.



(d)  
Notwithstanding the above, an Eligible Employee who commences participation in
this Plan during a calendar year shall be allowed to elect to defer the amount
set forth in Section 3.00(a) of this Plan for the remainder of the calendar year
in which he commences participation.  In addition, an Eligible Employee hired
from a Core Company shall be deemed to have elected to defer to this Plan the
same percentage that he or she elected to defer under the Core Company’s
equivalent plan.



3.01 Changes in the Amount of MMR-SECAP Basic Credit or the Participant's
Compensation.  A Participant's election to have an MMR-SECAP Basic Credit
credited to the
 
8

--------------------------------------------------------------------------------


 
Participant's Account under this Plan and the amount of such MMR-SECAP Basic
Credit shall be irrevocable for the calendar year.  The amount of a
Participant's MMR-SECAP Basic Credit shall, however, be affected by changes in
the Participant's Basic Compensation during the calendar year.


3.02 MMR-SECAP Basic Credit Account.  The Participant's MMR-SECAP Basic Credits
shall be treated as if invested by the Committee in a manner to produce a rate
of interest similar to that earned quarterly by the investment contract fund of
the MMR-ECAP (presently the Vanguard Retirement Savings Trust) or at such other
rate as shall be determined solely in the discretion of the Board of Directors
or the Corporate Personnel Committee of such Board.



 
9

--------------------------------------------------------------------------------

 

ARTICLE IV -- MMR-SECAP COMPANY SAVINGS CREDIT


4.00 MMR-SECAP Company Savings Credit.


(a)  
This Section 4.00(a) is effective January 1, 1998.  Concurrently with the
crediting of the MMR-SECAP Basic Credit to an Eligible Employee’s Account, the
Participating Company shall credit a MMR-SECAP Company Savings Credit to the
Participant’s MMR-SECAP Company Savings Credit Account.  The MMR-SECAP Company
Savings Credit shall be equal to the participant’s MMR-SECAP Basic Credit, but
limited to five percent (5%) of [(A) minus (B)] when (A) equals such
Participant’s Basic Compensation and (B) equals the Code Section 401(a)(17)
dollar limit for the applicable year.



(b)  
The Participant’s MMR-SECAP Company Savings Credits shall be treated as if
invested by the Committee in a manner to provide a rate of interest similar to
that earned quarterly by the investment contract fund of the MMR-ECAP (presently
the Vanguard Retirement Savings Trust) or at such other rate as shall be so
determined solely in the discretion of the Board of Directors or the Committee.



(c)  
If an Eligible Employee is hired from a Core Company, he or she will receive the
same Credit under Section 4.00(a) of this Plan that he or she would have
received under the equivalent provision in the Core Company’s equivalent plan.

 
4.01 MMR-SECAP Enhanced Company Contribution Credits and MMR-SECAP DC Adjustment
Contribution Credits. This Section 4.01 is effective July 1, 2000.


(a)  
When the Participating Company determines that amounts scheduled for
contribution to the MMR-ECAP as DC Adjustment Contributions and/or Enhanced
Company Contributions for a Participant will exceed the limit imposed by Code
Section 415, the Participating Company shall credit the Participant's MMR-SECAP
DC Adjustment Contribution Account and/or MMR-SECAP Enhanced Company
Contribution Account with such excess contributions. Amounts that may result in
excess Code Section 415 contributions to the MMR-ECAP shall be credited to this
Plan in the following order:  (i) MMR-SECAP DC Adjustment Contributions Credits
and (ii) MMR-SECAP Enhanced Company Contributions Credits.



(b)  
Further, if any contributions in excess of Code Section 415 are inadvertently
contributed on behalf of a Participant to the MMR-ECAP, and such Participant’s
MMR-ECAP accounts are reduced pursuant to the terms of such plan to correct the
excess contributions, the amount of such reduction (including any earnings
accrued in the MMR-ECAP) shall be credited to the



10

--------------------------------------------------------------------------------

Participant’s applicable Accounts in this Plan as soon as administratively
feasible.
 

(c)  
When the Plan Administrator of the MMR-ECAP determines, upon the advice of the
Participating Company’s counsel or actuary, that amounts that would be
contributed to the MMR-ECAP as DC Adjustment Contributions and/or Enhanced
Company Contributions for a Participant will cause the MMR-ECAP to be
discriminatory under Code Section 401(a)(4), the Participating Company shall
credit the Participant’s MMR-SECAP DC Adjustment Contributions Account and/or
MMR-SECAP Enhanced Company Contributions Account with some or all of the
Participant’s future MMR-ECAP Enhanced Company Contributions and/or MMR-ECAP DC
Adjustment Contributions.



(d)  
In addition to the Credits described above, a Participant described in Section
2.02 of this Plan shall receive a monthly DC Adjustment Contributions Credit in
the amount indicated next to that Participant’s employee number on Appendix A to
this Plan and shall receive such Credit in his or her MMR-SECAP DC Adjustment
Contributions Account each month for a period of 60 months, starting in July,
2000.  No DC Adjustment Contributions Credit shall be provided after the last
month preceding the month in which the Participant terminates his employment.



(e)  
When the Committee determines that an Eligible Employee’s projected annual
Pensionable Compensation will exceed the Code Section 401(a)(17) dollar limit,
the Participating Company shall credit a MMR-SECAP Enhanced Company Contribution
to the Participant’s MMR-SECAP Enhanced Company Contribution Credit
Account.  The MMR-SECAP Enhanced Company Contribution Credit shall be equal to
the percentage determined under Section 4.04(a) of the MMR-ECAP times [(A) minus
(B)] when (A) equals such Participant’s Pensionable Compensation and (B) equals
the Code Section 401(a)(17) dollar limit for the applicable year.  The amount of
a Participant’s MMR-SECAP Enhanced Company Contribution Credit shall be affected
by changes in the Participant’s Pensionable Compensation during the calendar
year.



(f)  
If an individual is hired directly from a Core Company and he or she was
receiving DC Adjustment Contributions Credits under the Core Company’s
nonqualified plan, the Company shall make the remainder of the DC Adjustment
Contributions Credits for which the individual was eligible under the Core
Company’s nonqualified plan to the Participant’s DC Adjustment Contributions
Account in this Plan.



(g)  
If an Eligible Employee is hired from a Core Company, he or she will receive the
same credit under Section 4.01(e) of this Plan that he or she would have

 
11

--------------------------------------------------------------------------------


 
received under the equivalent provision in the Core Company’s equivalent plan.
 
(h)  
Credits made under this Section 4.01 shall be treated as if invested by the
Committee in a manner to provide a rate of interest equal to the rate for ten
year Treasury Notes, plus a percentage to be determined annually by the
Committee (3.5% in 2000).

 
4.02 Recordation of Shares.  Assets that represent the value of Participant's
account held in the MMR-SECAP for bookkeeping purposes as invested in common
stock of McMoRan Exploration Co. will be recorded as invested in Shares.


4.03 Transfer Credits.


(a)  
Transfer Credit Starting Account Balance.



(i)  
The Transfer Credit under Section 2.06(a) shall be equal to the accrued benefit
of the participant under the MMR-EBP, determined as the account balance of the
participant in such plan as of June 30, 2000.



(ii)  
The Transfer Credit under Section 2.06(b) shall be equal to the accrued benefit
of the participant under the MMR-EBP, determined as of June 30, 2000, converting
any accrued benefit not expressed as an account balance to a present value using
reasonable actuarial factors selected by the Plan Administrator.



(b)  
Interest Credits.



(i)  
If the participant was an employee of the Company as of June 30, 2000, his
Transfer Credit shall be treated as if invested starting July 1, 2000, in a
manner to provide interest at a rate equal to the rate for 10-year Treasury
Notes, plus an additional percentage, which shall be 3.5% per annum in 2000 and
thereafter as determined annually by the Committee.   This provision applies
even if the Transfer Credit is not established until November 30, 2000.



(ii)  
If the participant was not an employee of the Company as of June 30, 2000, his
Transfer Credit shall be treated as if invested starting July 1, 2000, in the
same manner as described at Section 3.02 of the Plan.


 
12

--------------------------------------------------------------------------------

 

ARTICLE V --VALUATION OF A PARTICIPANT'S INTEREST IN A FUND


5.00 Annual Statements.  As soon as practicable after the close of each Plan
Year (and at such intervals during the Plan Year as may be determined by the
Company from time to time), the Company shall deliver to each Participant a
statement setting forth the amount credited for bookkeeping purposes to the
Participant's Accounts.


5.01 Valuation.  The value of a Participant's MMR-SECAP Accounts shall be based
upon the share/unit value credited to the Accounts of the MMR-SECAP as of a
Value Determination Date.



 
13

--------------------------------------------------------------------------------

 

ARTICLE VI --PAYMENTS


6.00 Withdrawals Upon Termination of Employment
.


(a)  
Upon termination of a Participant's employment, including disability as defined
for purposes of the Company's long-term Disability Income Plan, or death, a
Participant, or in the proper case the Participant's legal representative or the
Participant's designated Beneficiary, shall be paid as soon as practicable the
total value of the Participant's Accounts in the Plan, not otherwise forfeited
according to the provisions of Article VII, provided, however, that if the
Participant has elected by filing the required notice with the Company to defer
payment of the total value of the Participant's Accounts, the value of such
Accounts shall be paid by February 28th of the year following the year in which
such termination occurs.



(b)  
Notwithstanding the provisions of Section 6.00(a), a Participant who has
terminated employment with the Company but has continued active employment with
a Core Company, shall not be entitled to distribution of his or her Account
until he or she is no longer employed by a Core Company.



(c)  
The provisions of Paragraphs (a) and (b) of 6.00 Withdrawals Upon Termination of
Employment shall not apply to benefits paid pursuant to Sections 6.04 and 6.05,
below.



6.01 Form of Payments.  Payments of the amount credited to a Participant's
Accounts shall be made in cash.


6.02 Loans Prohibited.  No Participant shall be entitled to borrow any portion
of the amount credited to the Participant's Accounts in this Plan.


6.03 Responsible Party.  The Company will pay all benefits arising under this
Plan and all costs, charges and expenses relating thereto.


6.04 Certain Transfer Credits.  Except as provided under Section 6.05, if a
participant was not an employee of the Company as of June 30, 2000, the Account
balance attributable to his Transfer Credit shall be paid at such a time as the
Committee determines.


6.05 Annuity Payments.   The Company shall pay under this Plan, commencing with
payments due for the month of December, 2000, all annuity benefits that were
being paid prior to December 1, 2000, under the terms of the MMR-EBP.  The
payments shall be made in the same amounts, to the same individuals and for the
same term as the payments that were being made under the MMR-EBP.  Since the
payments under this paragraph are fixed in amount, the provisions of this Plan
regarding earnings  credited to account balances have no application to these
payments.
 
14

--------------------------------------------------------------------------------




6.06 No Deferral Option for Certain Benefits.  In the case of a benefit payable
from a Transfer Credit Account, if the Participant has no other Account under
the Plan the Participant shall not have the option to defer payment of the
benefit until the year following the year of termination of employment.


6.07 No Duplication of Benefits.  In no event shall a benefit with respect to a
Participant be paid both from a Transfer Credit Account under this Plan and
under the MMR-EBP.  The payment of a benefit from a Transfer Credit Account with
respect to a Participant is conditioned on the recipient not receiving a benefit
under the MMR-EBP.  If a benefit should be paid with respect to a Participant
under the MMR-EBP after a benefit with respect to the Participant has been paid
under a Transfer Credit Account, the benefit from such Participant’s Transfer
Credit Account shall be returned to the Company, plus interest at the judicial
interest rate in effect in Louisiana at the time.



 
15

--------------------------------------------------------------------------------

 

ARTICLE VII --VESTING AND FORFEITURES


7.00 Vesting and Forfeitures.


(a)  
If a Participant (other than a Participant to whom Section 6.00(b) applies) has
not accrued 36 months of service as of the date the Participant's employment
terminates (which service shall include any period of absence from work for less
than 12 months other than severance due to the participant's quitting), the
Participant shall, as of the Value Determination Date immediately following such
termination, all in accordance with nondiscriminatory rules and procedures
established by the Company, forfeit the entire value of his or her Account
attributable to MMR-SECAP Company Savings Credit, the MMR-SECAP Enhanced Company
Savings Credit and the MMR-SECAP DC Adjustment Savings Credit.  In addition, a
Participant shall become Vested in all Accounts upon death, Retirement, total
and permanent disability, long term disability, as a result of layoff, or
Section 2.03(g) of the MMR-ECAP, if applicable.  Notwithstanding the foregoing,
a Participant who is actively employed by the Company or a Core Company on June
30, 2000 shall be vested in all Accounts.  The vested portion of the Accounts of
a Participant who terminated employment prior to July 1, 2000 shall be
determined based upon the vesting schedule in effect at the time of termination.



(b)  
Notwithstanding the provisions of Section 7.00(a), if a Participant is not
vested as of his termination of employment with the Company but said Participant
is employed by a Core Company, then said Participant shall continue to accrue
Company Recognized Service under this Plan so long as he or she is employed by a
Core Company.



7.01 Restoration of Forfeitures.  If a Participant who has forfeited his or her
MMR-SECAP Company Savings Credit Account pursuant to Section 7.00(a) is
subsequently employed by a Participating Company and the Participant elects to
repay to the MMR-ECAP the full amount, if any, the Participant previously
received (unadjusted by any subsequent gains or losses) from the MMR-ECAP before
the Participant has a 60 consecutive month period of severance, then on the
Value Determination Date next following the date on which repayment is made, the
previously forfeited amount (unadjusted by any subsequent gains or losses) under
this Plan shall be credited by the Participating Company with which the
Participant is employed to the Participant's MMR-SECAP Company Savings Credit
Account.


7.02 Vesting of Transfer Accounts and Annuity Benefits.  All Transfer Credits
and benefits payable under Section 6.05 are fully vested, and the provisions of
Sections 7.00 and 7.01 shall have no application to them.



 
16

--------------------------------------------------------------------------------

 

ARTICLE VIII --ADMINISTRATION


8.00 Committee.  The operation, administration and determination and answering
of all questions arising under or in connection with the Plan shall be the
responsibility of the Committee.  The initial Committee shall consist of one
member, Claude Donald Whitmire, Jr., who shall serve until a successor is
appointed by the Board of Directors of the Company.  Subject to the limitations
set forth in the Plan, the Committee may from time to time establish and amend
uniform and nondiscriminatory rules and regulations for the operation and
administration of the Plan.


The Committee shall have the exclusive right to interpret the Plan and to
determine any questions arising under or in connection with the administration
of the Plan.  The Committee’s decision or action in respect thereof shall be
conclusive and binding upon all persons having an interest in the Plan.


8.01 Notices, Statements, Etc.
  The Company and other Participating Companies may as a matter of accommodation
assist any Employee in the delivery of applications, notices, forms, statements,
records, remittances and other documents required or permitted to be served or
delivered under the Plan and in doing so will endeavor to exercise ordinary
diligence, but shall not be liable for any failure so to do or for any delay in
so doing, nor shall any director, officer, or employee of the Company and
Participating Companies be personally liable for any act or omission to act in
connection with the operation or administration of the Plan except for his or
her own willful misconduct or gross negligence.


8.02 Indemnification.  The Company will indemnify and hold harmless the
Committee against any cost or expense (including attorney's fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act as Committee, except in the
case of willful misconduct or gross negligence.


8.03 Bookkeeping Accounts.  The Company or its duly authorized record keeping
agent, as determined by the Company, shall establish and maintain Accounts for
each Participant that will separately reflect the amount credited to the
Participant attributable to (i) MMR-SECAP Basic Credits, (ii) MMR-SECAP Company
Savings Credits, (iii) MMR-SECAP Enhanced Company Contribution Credits, (iv)
MMR-SECAP DC Adjustment Contribution Credits, and (v) Transfer
Credits.  Contributions and interest shall be allocated separately with respect
to each such Account in a reasonable and consistent manner.


8.04 Determination of Eligibility.  If the Company determines that an Employee
is ineligible or becomes ineligible to participate or to continue to participate
in the Plan, the Company may terminate Participant's participation upon ten (10)
days’ notice to the Participant.



 
17

--------------------------------------------------------------------------------

 

ARTICLE IX --GENERAL PROVISIONS


9.00 Beneficiaries in the Event of Death.  A Participant may file with the
Company a designation of a Beneficiary or Beneficiaries to receive the value of
his or her Account or Accounts on the Participant's death, and the Participant
may from time to time change or revoke any such designation.  The last such
designation received by the Company shall be controlling; provided, however,
that no designation or change or revocation thereof shall be effective unless
received by the Company prior to the Participant's death, and in no event shall
it be effective as of a date prior to such receipt.


Upon the death of a Participant, the value of the Participant's Account or
Accounts, to the extent permitted by law, shall be paid to the Beneficiary or
Beneficiaries, if any, designated by the Participant, or if the Participant is
not survived by any such designated Beneficiary, then to the Participant's
estate.  If the Committee is in doubt as to the right of any Beneficiary to
receive any amount, the Committee may retain such amount, with liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction, in either of which
events neither the Committee nor any Participating Company shall be under any
further liability to anyone.


9.01 Participant's Rights.  Nothing in the Plan shall be deemed or construed to
impair or affect in any manner whatsoever the rights of any Participating
Company with respect to the termination of employment of any person, whether or
not a Participant, all of which rights shall remain as if the Plan had not been
established.


9.02 Change or Discontinuance.  Notwithstanding anything to the contrary in this
Plan, the rights of a Participant or a Participant's Beneficiary to benefits
under this Plan shall be solely those of an unsecured creditor of the
Company.  Any assets acquired or held by the Company or funds allocated by the
Company in connection with liabilities assumed by the Company pursuant to this
Plan shall not be deemed to be held under any trust for the benefit of the
Participant or Participants' Beneficiaries or to be security for the performance
of the Company's obligations pursuant hereto, but shall be and remain general
assets of the Company.


It is the expectation of the Company that the Plan will continue indefinitely,
but the Company reserves the right by written action of its Board of Directors,
or individual(s) specifically designated by the Board to act on its behalf, to
change or discontinue the Plan at any time.  Any such change or discontinuance
shall be effective at such date as the Company may determine.  No change,
however, shall impair such rights of withdrawal under Article VI as the
Participant would have had, if such change had not been made, with respect to
deferrals made by the Participant or by any Participating Company prior to such
change.


In the event of termination or partial termination of the Plan, or upon the
complete discontinuance of deferrals under the Plan, the right of each
Participant to the amount credited to the Participant's Account at such time
will be non-forfeitable.  In the case of partial termination, the preceding
sentence shall apply only to that portion of the Plan that is terminated.
 
18

--------------------------------------------------------------------------------




If the Plan is discontinued, each Participant shall be paid the total value of
the Participant's Accounts as of the date as near as practicable to the
effective date of such discontinuance.


9.03 Construction and Interpretation.  The Plan shall be governed by and
construed in accordance with the laws of the State of Louisiana.


9.04 Non-Assignability.  Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable under this Plan, or any part thereof, which are,
and all rights to which are, expressly declared to be non-assignable and
non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
contracts, liabilities, torts, judgments, alimony, or separate maintenance owed
by a Participant or any other person, nor be transferable by operation of law in
the event of a Participant's or any other person's bankruptcy or insolvency.


9.05 Offset.  If at the time benefit payments are to be made under the Plan the
Participant, the Participant's Beneficiary or both are indebted to the Company,
then the payments remaining to be made to the Participant, the Participant's
Beneficiary or both, may, at the Company's discretion, be reduced by the amount
of such indebtedness.


9.06 Nature of Plan.  This Plan shall be an unfunded Plan and no actual
contributions shall be made to this Plan, nor will any Participant have any
interest in any Shares which the Company may in its discretion allocate or
reserve for the purpose of paying benefits under this Plan.  Any deferrals of
Compensation and Credits to a Participant's Accounts hereunder shall remain part
of the Company's general assets.


Executed in New Orleans, Louisiana this 21 day of December, 2001.




WITNESSES:                                                                                     
MCMORAN EXPLORATION CO.




______________________________                                          /s/ C.
Donald Whitmire, Jr.
                             C. Donald Whitmire, Jr.
     Plan Administrator
______________________________



 
19

--------------------------------------------------------------------------------

 

APPENDIX A
MMR-SECAP


DC Adjustment Contributions Credits




Employee
Number
Monthly
Payment
11762
70.75
81009
158.91
81027
487.42





Adopted on September 18, 2000, effective July 1, 2000.

 
20

--------------------------------------------------------------------------------

 
